Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is a continuation of US Patent Application No. 16/808,456, filed 03/04/2020,  which issued as US Patent No. 11/036,448.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claim 18 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 11/036,448.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 18 of this application and claims 1, 3 and 6 of US Patent No. 11/036,448.

Claims 1, 3, 6 of US Patent No.	11/036,448. teaches:

Claim 1: “ A printing apparatus capable of communicating with one or more information processing apparatuses, and performing printing based on a print job received from one of the information processing apparatuses, the printing apparatus comprising: at least one processor and at least one memory configured to function as: an obtaining unit that obtains, from the information processing apparatus from which the print job is received, information indicating the number of pages per copy in the print job; 
a first determination unit that determines whether double-sided printing is to be performed for the print job; 
a second determination unit that determines, based on the information obtained by the obtaining unit, whether the print job is a print job in which the number of pages per copy is an odd number of pages; and 
a control unit that controls to print by inserting a blank page in the print job based on a determination by the second determination unit that, in the print job, the number of pages per copy is an odd number of pages, wherein an image of a page that is received first in the print job is printed at a back side of the inserted blank page.

Claim 3 teaches the printing apparatus according to claim 1, wherein the printing apparatus performs face-up discharge.

Claim 6, teaches the printing apparatus according to claim 1, wherein the printing apparatus, after printing an image on one side of a sheet, reverses the sheet and prints an image on the other side of the sheet.



while Claim 18 of this application teaches the same scope as follows:

“An image forming apparatus comprising: 
a controller including a processor that receives, from an information processing apparatus, print data including pages and information indicating double-sided printing, wherein a number of the pages is an odd number; and 
a printing unit that prints a first page that is arranged first in the pages of the print data on a first surface of a sheet, wherein no page is printed on a second surface of the sheet; 
wherein the printing unit ejects the sheet in a face-up mode in which the first surface of the sheet is an upper side.



It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 18 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 6 of U.S. Patent No. 11,036,448. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 19-32 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,036,448.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/21 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ferlitsch (US P. No. 2006/0055952) discloses the first and second individual print jobs may both have duplex settings. However, the first print job may end in an odd number of pages. A command is inserted in operation 86 that causes a blank page to be added after the first print job.
Kusakabe (US P. No. 2017/0346973) discloses control unit performs in a case where the first print job includes an odd number of pages and both side printing is set to the first print job and the second print job, respectively, control so as to insert a blank page.
	
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Feb. 14, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672